Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              	  DETAILED ACTION
Claim Objections
1.	Claim 19, line 2 is objected to because of the following informalities: “interior” is spelled incorrectly.  Appropriate correction is required.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
1.. Claims 1-2 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-11 of U.S. Patent No. 11,046,170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 6-10 are a broader recitation of the subject matter of claims 1-2 and 7-11 of U.S. Patent No. 11,046,170.  Thus, the invention of the more specific claims of U.S. Patent No. 11,046,170 is in effect a "species" of the invention of claims 1-2 and 6-10 respectively of the instant application. Since it has been held that the generic invention is anticipated by the species, claims 1-2 and 6-10 are not patentably distinct from the respective mentioned claims 1-2 and 7-11 of U.S. Patent No. 11,046,170.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westlake (US PG Pub. 2011/0288707).
[Claim 1] Regarding claim 1, Westlake discloses a modular electric wheel assembly (22-23) a chassis attachment point (Wheels inherently attach to a vehicle) a wheel hub with bearing assembly (15) an electromagnetic interface (18) an electronic control module (30-32) operably controlling the electromagnetic interface (18); and an interface (FIG 5 illustrates the interface of the motors 22-23 and motor control 30-32) for receiving drive control data comprising at least acceleration and braking drive control data (FIG 5) and wherein the electronic control module (30-32) is configured for controlling the electromagnetic interface (18) for acceleration and braking (Westlake discloses in paragraph [0074] the electronic control managing acceleration and braking. Paragraphs [0066-0067] disclose using input data from Hall sensors).
 [Claim 2] Regarding claim 2, Westlake discloses a modular electric wheel assembly as claimed in claim 1, wherein the wheel hub assembly comprises a wheel rim (16) having a lateral extent (FIG 2) and wherein the electromagnetic interface and the electronic control module are located entirely within the lateral extent of the wheel rim (FIG 2).
[Claim 6] Regarding claim 6, Westlake discloses the modular electric wheel assembly as claimed in claim 1, wherein the interface comprises a drive control position sensor interface configured for sensing the drive control data from a set point position of at least one of an accelerator and brake pedal (Paragraphs [0066-0067] disclose using input data from Hall sensors).
[Claim 7] Regarding claim 7, Westlake discloses the modular electric wheel assembly as Claimed in claim 1, wherein the interface comprises a vehicle control interface for receiving the drive control data from a vehicle control system (Paragraphs [0066-0067] disclose using input data from vehicle sensors Hall sensors).
[Claim 8] Regarding claim 8, Westlake discloses the modular electric wheel assembly as Claimed in claim 1, further comprising a communication interface (FIG 5) and wherein the electronic control module is configured for forming an electric wheel vehicular communication network (FIG 5) with at least one other modular electric wheel assembly controller can communicate with each other and all sensors(Paragraphs [0066-0067] disclose using input data from vehicle sensors Hall sensors).
[Claim 9] Regarding claim 9, Westlake discloses the modular electric wheel assembly as claimed in claim 8, wherein the electronic control module is configured for controlling the at least one other modular electric wheel assembly according to the drive control data each other and all sensors (FIG 5 shows the vehicle schematic for wheel motor controls).
[Claim 10] Regarding claim 10, Westlake discloses the modular electric wheel assembly as claimed in claim 9, wherein the electronic control module is configured for controlling at least one of acceleration and braking of the least one other modular electric wheel assembly according to the drive control data (Westlake discloses in paragraph [0074] the electronic control managing acceleration and braking. Paragraphs [0066-0067] disclose using input data from vehicle sensors Hall sensors.  FIG 5 shows the vehicle schematic for wheel motor controls).
      Allowable Subject Matter
1.       Claims 3-5, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/           Examiner, Art Unit 3614                                                                                                                                                                                                                                                                                                                                                                                                     /JAMES A ENGLISH/Primary Examiner, Art Unit 3614